DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2018, 10/16/2018, 3/12/2019, 2/4/2020, 1/27/2021 and 3/31/2020 are being considered by the examiner.

Status of Claims
Applicant’s amendment in the “Amendment submitted/ RCE” filed on 11/5/2020 is acknowledged. Applicant's amendment of claims 2, 10, 18 and cancellation of claim 1 in “Claims” filed on 11/5/2020 with the same reply, have been acknowledged and entered by Examiner. Upon entry of the amendments claims 2-21 are pending.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 2, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “”wherein the first insulating film comprises a region in direct contact with a side surface of the first conductive layer, wherein the fourth conductive layer is in direct contact with the first insulating film” as recited in claim 2 in combination with the remaining features.
Dependent claims 3-9 are allowed based on virtue of their dependencies 

With respect to claim 10, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “”wherein the fourth conductive layer is in direct contact with the first insulating film, and wherein the third conductive layer does not electrically connect to the driver circuit and the pixel portion.” as recited in claim 10 in combination with the remaining features.
Dependent claims 11-17 are allowed based on virtue of their dependencies 
The most relevant prior art references, (US 2008/0017886 A1 to Chang et al. in Figs 1-4 and in paragraphs [0036-0041 and 0045], and US 5,835,177 A to Dojo et al. in Fig 1-4 and in Col 7-9, substantially teach the limitations of the claim 10, with the exception of the limitations described in the preceding paragraph. Specifically both references teach all the claimed insulation and metal layers but fail to disclose the direct contact between the first insulating film and the fourth conductive layer.
With respect to claim 18, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “”wherein the fifth conductive layer is in direct contact with the first insulating film” as recited in claim 18 in combination with the remaining features.

The most relevant prior art references, (US 2008/0017886 A1 to Chang et al. in Figs 1-4 and in paragraphs [0036-0041 and 0045], and US 5,835,177 A to Dojo et al. in Fig 1-4 and in Col 7-9, substantially teach the limitations of the claim 18, with the exception of the limitations described in the preceding paragraph. Specifically both references teach all the claimed insulation and metal layers but fail to disclose the direct contact between the first insulating film and the fifth conductive layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811